          Case 19-01125-abl     Doc 122    Entered 09/16/21 14:11:51      Page 1 of 12



 1   Douglas D. Gerrard, Esq.
     Nevada Bar No. 4613
 2   dgerrard@gerrard-cox.com
     Gary C. Milne, Esq.
 3   Nevada Bar No. 3653
     gmilne@gerrard-cox.com
 4   GERRARD COX LARSEN
     2450 Saint Rose Parkway, Suite 200
 5   Henderson, Nevada 89074
     (702) 796-4000
 6   Attorneys for Creditor,
     WOODS & ERICKSON, LLP
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                                          DISTRICT OF NEVADA
 9
     In re:                                              Case No. BK-S-19-17282-abl
10
     ANDREW B. PLATT and RUTH ANN PLATT,                 Adversary Proceeding:19-01125-abl
11
                           Debtors.                      Chapter 7
12
     WOODS & ERICKSON, LLP, a Nevada
13   Limited Liability Partnership, d/b/a WOODS           MOTION TO PERMIT REGISTRATION
     ERICKSON and WHITAKER, LLP, et al,                     OF JUDGMENT PURSUANT TO
14                                                                 28 U.S.C. § 1963
                           Plaintiff,
15   v.
16   ANDREW B. PLATT, an individual, et al,
17                         Defendant.
18
              Plaintiff/Counter-Defendant, WOODS & ERICKSON, LLP d/b/a WOODS ERICKSON &
19
     WHITAKER, LLP (“WEW” or “Firm”), by and through its attorneys, GERRARD COX LARSEN,
20
     and files this Motion to Permit Registration of Judgment Pursuant to 28 U.S.C. § 1963 (“Motion”).
21
     ///
22
23
     ///
24
25
     ///
26
27
     ///
28
                                                     1
        Case 19-01125-abl       Doc 122      Entered 09/16/21 14:11:51        Page 2 of 12



 1          This Motion is made and based upon the pleadings and papers on file herein, the
 2   memorandum of points and authorities which follows, the attached exhibits, and any oral argument
 3   the Court entertains in the premises.
 4          DATED this 16th day of September, 2021.         GERRARD COX LARSEN
 5                                                          /s/ Douglas D. Gerrard, Esq.
                                                            Douglas D. Gerrard, Esq.
 6                                                          Nevada Bar No. 4613
                                                            Gary C. Milne, Esq.
 7                                                          Nevada Bar No. 3653
                                                            2450 Saint Rose Parkway, Suite 200
 8                                                          Henderson, Nevada 89074
                                                            Attorneys for Creditor, Woods & Erickson,
 9                                                          LLP
10                        MEMORANDUM OF POINTS AND AUTHORITIES
11                                                     I.
12                                       STATEMENT OF FACTS
13          1.      Debtor / Defendant, Andrew B. Platt, Esq. (“Platt”), is an attorney that worked at
14   the Firm from August, 2007 until April 20, 2018, or for nearly eleven (11) years. Platt was hired
15   first as an associate and was later made a limited partner of the Firm on January 1, 2016. While
16   working at the Firm, Platt secretly and without authorization engaged in embezzlement and larceny
17   by starting his own law firm (“L&S Counselors, Ltd.” or “L&S”) and diverting clients, business
18   opportunities, and legal fees from such clients and opportunities to himself or his own firm, in direct
19   competition to WEW and with the clear knowledge that he was willfully and maliciously harming
20   WEW with his actions.
21          2.      Accordingly, on May 23, 2018, WEW filed a lawsuit in the Eighth Judicial District
22   Court, Clark County, Nevada, Case No. A-18-774926-C (“State Court Action”) against Platt and
23   L&S (among others), related to Platt’s fraudulent conduct described above. On November 13,
24   2019, with the State Court Action pending, Platt filed for Chapter 7 Bankruptcy, commencing the
25   underlying bankruptcy action (Case No. 19-17282-abl). WEW then removed its State Court Action
26   to this Court on December 13, 2019 (Case No. 19-01122-btb).
27          3.      On December 27, 2019, WEW’s non-dischargeability complaint was then filed, on
28   the basis of 11 U.S.C. 523(a)(2) and 523(a)(4). (Case No. 19-01125-abl). As set forth more fully in


                                                       2
        Case 19-01125-abl       Doc 122      Entered 09/16/21 14:11:51         Page 3 of 12



 1   these filings, WEW asserted claims against Platt arising out of his fraudulent conduct, conversion,
 2   embezzlement, larceny and willful and malicious injury he inflicted upon the Firm.
 3             4.   On May 18-21, 24-25, 2021, the Court conducted the trial in this matter. On July 29,
 4   2021, the Honorable Bruce T. Beesley verbally announced his decision in favor of the Firm. This
 5   was followed by entry of a written Judgment on August 26, 2021, in Case No. 19-01125-abl and 19-
 6   17282. Therein, the Court determined that the Debtor had converted WEW monies, clients and
 7   opportunities for his own benefit, stating:
 8                  The testimony at trial provided uncontroverted evidence that Mr. Platt
                    was a partner and an employee of the Firm, Wood & Erickson, LLP.
 9                  The credible evidence showed that Mr. Platt took $31,815.00 in fees
                    from Renaissance Academy and took $134,920.00 in fees through L&S
10                  to convert to his own benefit, fees, clients and business opportunities
                    belonging to the Firm. Mr. Platt admitted that he was compensated by
11                  the Renaissance Academy for legal services which he never remitted to
                    the Firm. Mr. Platt, as a partner, was required to hold as trustee for the
12                  Firm, all benefits derived from all partnership opportunities.
13                  IT IS HEREBY ORDERED, ADJUDGED and DECREED that
                    Defendant ANDREW B. PLATT is hereby denied a discharge of his
14                  debt under 11 U.S.C. Section 523(a)(4), and his debt of $166,735.00 of
                    actual damages is non-dischargeable.
15
     (Judgment entered in 19-17282-abl and 19-01125-abl are jointly attached as Exhibit “A.” See,
16
     page 2, lines 14 - 23).
17
               5.   On September 8, 2021, Platt filed a Notice of Appeal [ECF No. 95] and an Amended
18
     Notice of Appeal [ECF No. 97], but has not sought a stay of execution or posted a supersedeas
19
     bond. 1
20
               6.   On September 9, 2021, Platt filed a Change of Address [ECF No. 101], providing his
21
     new address at Wavetronix, 1827 W. 650 No., Springville, UT 84663, in keeping with WEW’s
22
     belief and understanding that Platt has moved to Utah and is working there.
23
               7.   Because Platt has moved to Utah and is working there, the Firm must proceed
24
                    against
25
26
               1
27             The fourteen-day automatic stay of execution of the Judgment under Fed. R. Civ. P. 62(a),
     incorporated by Fed. R. Bankr. P. 7062, expired on September 9, 2021, and WEW is now entitled to
28   execute on the Judgment because Platt has not sought a stay of execution or posted a bond or other
     security in keeping with Fed. R. Civ. P. 62(d), incorporated by Fed. R. Bankr. P. 7062.

                                                        3
           Case 19-01125-abl      Doc 122      Entered 09/16/21 14:11:51          Page 4 of 12



 1   Platt’s assets located outside of Nevada. Pursuant to 28 U.S.C. § 1963, WEW requests that the
 2   Court enter an order permitting the Firm to register the Judgment in the United States District Court
 3   for the State of Utah, Central Division, and any other judicial district in the United States in which
 4   Platt’s assets are found.
 5                                                       II.
 6                                    STATEMENT OF AUTHORITIES
 7   A.       Good Cause Exists to Permit WEW to Register the Judgment in Other Judicial
              Districts, Including the Central Division of Utah, Under 28 U.S.C. § 1963
 8
              The Judgment may be enforced by execution in accordance with Fed. R. Civ. P. 69, which
 9
     applies in bankruptcy adversary proceedings, Fed. R. Bankr. P. 7069 and 9014. More specifically,
10
     a writ of execution may be obtained in the federal judicial district that rendered the judgment, or in
11
     a “registration district” pursuant to 28 U.S.C. § 1963.
12
              More specifically, 28 U.S.C. § 1963 provides: “[a] judgment in an action for the recovery of
13
     money . . . entered . . . in any . . . bankruptcy court . . . may be registered by filing a certified copy
14
     of the judgment in any other district . . . when the judgment has become final by appeal or
15
     expiration of time for appeal or when ordered by the court that entered the judgment for good
16
     cause shown. Id. (emphasis added). “A judgment so registered shall have the same effect as a
17
     judgment of the district court of the district where registered and may be enforced in like manner.”
18
     Id.
19
              A judgment is ripe for registration on “good cause” shown where the judgment debtor has
20
     failed to post adequate security. Cheminova A/S v. Griffin LLC, 182 F. Supp. 2d 68, 80 (D.D.C.
21
     2002). This is because “the distinct possibility of plaintiff being faced with an unsatisfied judgment
22
     is sufficient ‘good cause’ to order the registration entered notwithstanding the alleged
23
     inconvenience and cost to defendant.” Associated Bus. Telephone Systems, Inc. v. Greater Capital
24
     Corp., 128 F.R.D. 63, 66-67 (D.N.J. 1989); Columbia Pictures Television, Inc. v. Krypton Broad. of
25
     Birmingham, Inc., 259 F.3d 1186, 1197-98 (9th Cir. 2001). In this case Platt has failed to post any
26
     security for the judgment, despite having filed an appeal.
27
              Additionally, Platt’s Chapt. 7 bankruptcy filing and accompanying schedules provide
28
     information probative of § 1963 “good cause.” In re Reddy, 589 B.R. 867, 873, 74 (Bankr. E.D.

                                                          4
          Case 19-01125-abl      Doc 122      Entered 09/16/21 14:11:51         Page 5 of 12



 1   Cal.). Here, Platt’s Schedule A/B identifies one parcel of real property in Clark County, Nevada
 2   (“Residence”), said to have a value of $882,233.00 [ECF No. 12], which is claimed by Platt in his
 3   Schedule C, as exempt, 100% of fair market value up to any applicable statutory limit. [ECF No.
 4   39]. Moreover, Platt has sold his Residence and relocated to Utah, where he is employed and
 5   earning a wage.
 6           The apparent insufficiency of assets in this district to satisfy the Judgment, coupled with
 7   Platt’s move to Utah, where he is employed, suffices as “good cause” under § 1963. A judgment
 8   creditor’s burden to show “good cause” is minor: “[j]udgment creditors . . need not show exact
 9   evidence of assets and registration may be granted upon a lesser showing.” Owen v. Soundview
10   Fin. Group, Inc., 71 F. Supp. 2d 278, 278-79 (S.D.N.Y 1999) (emphasis added) (internal quotation
11   marks omitted); In re Reddy, (‘the court has leeway and need not require strict proof from a plaintiff
12   who has already prevailed on the merits of the claim.”), citing, Assoc. Bus. Tel. Sys., 128 F.R.D. at
13   66.
14   B.      Registration is Appropriate Here Because Platt Owns Few, if Any, Assets in Nevada,
             Whereas he has Moved to Utah Where he is Working
15
             Because Platt does not have sufficient assets in Nevada to satisfy the Firm’s Judgment, “good
16
     cause” exits under 28 U.S.C. § 1963 for registration of the Judgment in the Utah Central Division,
17
     where Platt lives and works.
18
             To avoid the burden of repeated motions for the Court to permit the registration of Judgment
19
     in other judicial district(s), the Firm requests that the Court allow it to register the Judgment in any
20
     district in the United States where Platt’s assets are found, now or in the future. “Good cause”
21
     undoubtedly exists for such an order because Platt currently own insufficient assets in Nevada and
22
     registration of the Judgment wherever sufficient assets are found through discovery will be
23
     necessary to collect the Judgment.
24
     ///
25
26
     ///
27
28
     ///

                                                         5
        Case 19-01125-abl         Doc 122     Entered 09/16/21 14:11:51         Page 6 of 12



                                                        III.
 1
                                                 CONCLUSION
 2
              For the reasons stated above, the Firm respectfully requests that the Court permit the
 3
     Judgment to be registered in the Central Division of Utah pursuant to 28 U.S.C. § 1963 and
 4
     registered in the future in any other judicial district in the United States in which Platt’s assets are
 5
     found.
 6
              DATED this 16th day of September, 2021.          GERRARD COX LARSEN
 7
 8                                                             /s/ Douglas D. Gerrard, Esq.
                                                               Douglas D. Gerrard, Esq.
 9                                                             Nevada Bar No. 4613
                                                               2450 Saint Rose Parkway, Suite 200
10                                                             Henderson, Nevada 89074
                                                               Attorneys for Creditor,
11                                                             Woods & Erickson, LLP
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         6
       Case 19-01125-abl    Doc 122    Entered 09/16/21 14:11:51    Page 7 of 12



                                  CERTIFICATE OF SERVICE
 1
          I hereby certify that I am an employee of GERRARD COX LARSEN, and that on the 16th
 2
     day of September, 2021, I served a copy of the MOTION TO PERMIT REGISTRATION OF
 3
     JUDGMENT PURSUANT TO 28 U.S.C. § 1963, as follows:
 4
          a.     Electronically Mailed by ECF System:
 5
                 DOUGLAS D. GERRARD on behalf of Plaintiff WOODS & ERICKSON, LLP
 6
                 DGERRARD@GERRARD-COX.COM; kjohnson@gerrard-cox.com;
 7               emedellin@gerrard-cox.com, Kgonzales@Gerrard-Cox.com; Kjohnson@Gerrard-
                 Cox.com; Jlangeveld@Gerrard-Cox.com; Nhenderson@Gerrard-Cox.com;
 8               Emedellin@Gerrard-Cox.com; Fbiedermann@Gerrard-Cox.com;
                 gmilne@gerrard-cox.com
 9
10               MATTHEW L. JOHNSON on behalf of Defendant ANDREW B. PLATT
11               annabelle@mjohnsonlaw.com,mjohnson@mjohnsonlaw.com;
                 kelcie@mjohnsonlaw.com
12
13        b.     US First-Class Mail addressed and mailed to:
14               ANDREW B PLATT on behalf of Defendant ANDREW B. PLATT
15                      ANDREW B PLATT
                        Wavetronix
16                      1827 W 650 N
                        Springville, UT 84663
17
18
19
20
21
22
23
24
25
26
27
28


                                                 7
Case 19-01125-abl   Doc 122   Entered 09/16/21 14:11:51   Page 8 of 12




             EXHIBIT A




             EXHIBIT A
          Case
           Case19-01125-abl
                19-01125-abl Doc
                              Doc122
                                  87          Entered 08/26/21
                                                      09/16/21 15:15:31
                                                               14:11:51       Page 1
                                                                                   9 of 2
                                                                                        12




 1
 2
     Entered on Docket
  3 August 26, 2021
___________________________________________________________________
 4
 5
 6                                UNITED STATES BANKRUPTCY COURT
 7                                         DISTRICT OF NEVADA
 8                                                 ******
 9   In re:                                                 Case No.: 19-17282-abl
10   ANDREW BUNKER PLATT and RUTH                           Chapter 7
     ANN PLATT,
11
                       Debtors.                             Adv. Case No. 19-01125-abl
12   _____________________________________
13   WOODS & ERICKSON, LLP, a Nevada                        JUDGMENT
     limited liability partnership, d/b/a WOODS
14   ERICKSON & WHITAKER, LLP,
15
                             Plaintiff,
16   v.
17   ANDREW B. PLATT, an individual,
18                           Defendant.
19
20            This adversary proceeding having come before the Court for a six-day trial on May 18,

21   2021, May 19, 2021, May 20, 2021, May 21, 2021, May 24, 2021 and May 25, 2021, Douglas D.

22   Gerrard, Esq. of Gerrard Cox Larsen, appearing for Plaintiff, and Matthew L. Johnson, Esq. of

23   Johnson & Gubler, P.C., appearing for Defendant.

24            Having reviewed all pleadings and admitted exhibits filed in this matter, the oral arguments

25   of counsel, testimony of witnesses, after due deliberation and consideration, with proper notice

26   having been given, and good cause appearing, the Court rules as follows:


                                                       1
        Case
         Case19-01125-abl
               19-01125-abl Doc
                             Doc122
                                  87 Entered
                                     Entered09/16/21
                                             08/26/2114:11:51
                                                      15:15:31 Page
                                                               Page10
                                                                    2 of
                                                                      of212




1           The Complaint alleges a claim for nondischargeability under 11 U.S.C. Section 523(a)(4).

2    Section 523(a)(4) states that a discharge under section 727, 1141, 1192, 1228(a), 1228(b), or

3    1328(b) of this title does not discharge an individual debtor from any debt for fraud or defalcation

4    while acting in a fiduciary capacity, embezzlement, or larceny. The Ninth Circuit in Ormsby v.

5    First American Title Co., 591 F.3d 1199, (2009) held that that a state law conversion claim (under
6    Nevada law) may constitute larceny under federal law for purposes of 11 U.S.C. Section 523(a)(4)
7    and held that "for purposes of Section 523(a)(4), a bankruptcy court is not bound by the state law
8    definition of larceny but, rather, may follow federal common law, which defines larceny as a
9    'felonious taking of another's personal property with intent to convert it or deprive the owner of the
10   same.'" The 9th Circuit In re Short determined "every partner must account to the partnership for
11   any benefit, and hold as trustee for it any profits derived by him without the consent of the other
12   partners from any transaction connected with the formation, conduct, or liquidation of the
13   partnership or from any use by him of its property. 818 F.2d 693, 695 (9th Cir. 1987)
14          The testimony at trial provided uncontroverted evidence that Mr. Platt was a partner and an
15   employee of the Firm, Woods & Erickson, LLP. The credible evidence showed that Mr. Platt took
16   $31,815.00 in fees from Renaissance Academy and took $134,920.00 in fees through L&S to
17   convert to his own benefit, fees, clients and business opportunities belonging to the Firm. Mr. Platt
18   admitted that he was compensated by the Renaissance Academy for legal services which he never
19   remitted to the Firm. Mr. Platt, as a partner, was required to hold as trustee for the Firm, all benefits
20   derived from all partnership opportunities.
21
            IT IS HEREBY ORDERED, ADJUDGED and DECREED that Defendant ANDREW
22
     B. PLATT is hereby denied a discharge of his debt under 11 U.S.C Section 523(a)(4), and his debt
23
     of $166,735.00 of actual damages is non-dischargeable.
24
25   IT IS SO ORDERED.
26


                                                        2
          Case
           Case19-01125-abl
                 19-17282-abl Doc
                               Doc122
                                    75 Entered
                                       Entered09/16/21
                                               08/26/2114:11:51
                                                        15:19:00 Page
                                                                 Page11
                                                                      1 of
                                                                        of212




 1
 2
     Entered on Docket
  3 August 26, 2021
___________________________________________________________________
 4
 5
 6                                UNITED STATES BANKRUPTCY COURT
 7                                         DISTRICT OF NEVADA
 8                                                 ******
 9   In re:                                                 Case No.: 19-17282-abl
10   ANDREW BUNKER PLATT and RUTH                           Chapter 7
     ANN PLATT,
11
                       Debtors.                             Adv. Case No. 19-01125-abl
12   _____________________________________
13   WOODS & ERICKSON, LLP, a Nevada                        JUDGMENT
     limited liability partnership, d/b/a WOODS
14   ERICKSON & WHITAKER, LLP,
15
                             Plaintiff,
16   v.
17   ANDREW B. PLATT, an individual,
18                           Defendant.
19
20            This adversary proceeding having come before the Court for a six-day trial on May 18,

21   2021, May 19, 2021, May 20, 2021, May 21, 2021, May 24, 2021 and May 25, 2021, Douglas D.

22   Gerrard, Esq. of Gerrard Cox Larsen, appearing for Plaintiff, and Matthew L. Johnson, Esq. of

23   Johnson & Gubler, P.C., appearing for Defendant.

24            Having reviewed all pleadings and admitted exhibits filed in this matter, the oral arguments

25   of counsel, testimony of witnesses, after due deliberation and consideration, with proper notice

26   having been given, and good cause appearing, the Court rules as follows:


                                                       1
        Case
         Case19-01125-abl
               19-17282-abl Doc
                             Doc122
                                  75 Entered
                                     Entered09/16/21
                                             08/26/2114:11:51
                                                      15:19:00 Page
                                                               Page12
                                                                    2 of
                                                                      of212




1           The Complaint alleges a claim for nondischargeability under 11 U.S.C. Section 523(a)(4).

2    Section 523(a)(4) states that a discharge under section 727, 1141, 1192, 1228(a), 1228(b), or

3    1328(b) of this title does not discharge an individual debtor from any debt for fraud or defalcation

4    while acting in a fiduciary capacity, embezzlement, or larceny. The Ninth Circuit in Ormsby v.

5    First American Title Co., 591 F.3d 1199, (2009) held that that a state law conversion claim (under
6    Nevada law) may constitute larceny under federal law for purposes of 11 U.S.C. Section 523(a)(4)
7    and held that "for purposes of Section 523(a)(4), a bankruptcy court is not bound by the state law
8    definition of larceny but, rather, may follow federal common law, which defines larceny as a
9    'felonious taking of another's personal property with intent to convert it or deprive the owner of the
10   same.'" The 9th Circuit In re Short determined "every partner must account to the partnership for
11   any benefit, and hold as trustee for it any profits derived by him without the consent of the other
12   partners from any transaction connected with the formation, conduct, or liquidation of the
13   partnership or from any use by him of its property. 818 F.2d 693, 695 (9th Cir. 1987)
14          The testimony at trial provided uncontroverted evidence that Mr. Platt was a partner and an
15   employee of the Firm, Woods & Erickson, LLP. The credible evidence showed that Mr. Platt took
16   $31,815.00 in fees from Renaissance Academy and took $134,920.00 in fees through L&S to
17   convert to his own benefit, fees, clients and business opportunities belonging to the Firm. Mr. Platt
18   admitted that he was compensated by the Renaissance Academy for legal services which he never
19   remitted to the Firm. Mr. Platt, as a partner, was required to hold as trustee for the Firm, all benefits
20   derived from all partnership opportunities.
21
            IT IS HEREBY ORDERED, ADJUDGED and DECREED that Defendant ANDREW
22
     B. PLATT is hereby denied a discharge of his debt under 11 U.S.C Section 523(a)(4), and his debt
23
     of $166,735.00 of actual damages is non-dischargeable.
24
25   IT IS SO ORDERED.
26


                                                        2
